MEMORANDUM **
John W. Coleman appeals pro se from the district court’s order dismissing his action alleging that he was retaliated against in connection with his application to become an airport screener with the Transportation Security Administration. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, ASW v. Oregon, 424 F.3d 970, 974 (9th Cir.2005), and we affirm.
The district court properly dismissed Coleman’s action because in his amended complaint, Coleman did not allege that he had engaged in a protected activity, and therefore failed to make out a prima facie case of retaliation. See Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1064 (9th Cir.2002) (listing elements of prima facie case).
Coleman’s remaining contentions are without merit.
Coleman’s motion requesting that his case “be reviewed by the Pro Bono Program” is denied.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.